DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Amendment filed 17 Aug. 2022
	Claims 1-20 are pending in this case. Claims 1, 8 and 15 are independent claims

Applicant’s Response
In Applicant’s Response dated 17 Aug. 2022, Applicant amended claims 1, 8 and 15; argued against all rejections previously set forth in the Office Action dated 25 May 2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Govindarajeswaran et al. (Pat. No.: US 9,323,984 B2; Filed: Aug. 13, 2014) (hereinafter “Govindarajeswaran”) in view of Khatravath et al. (Pub. No.: US 2017/0255689 A1; Filed: Mar. 15, 2016) (hereinafter “Khatravath”).

Regarding independent claims 1, 8 and 15, Govindarajeswaran disclose a system, comprising: 
one or more processors; and
one or more computer-readable non-transitory storage media comprising instructions that, when executed by the one or more processors, cause one or more components of the system to perform operations comprising: 
determining enhanced location information of at least one user in a physical space based on first data received from at least one 802.1 lay access point (col. 3 lines 32-41; col. 11, lines 39-54); 
generating an emotional quotient of the at least one user based on second data received from at least one 802.1 lay sensor (col. 3 lines 32-61; col. 11, lines 39-54); 
combining the enhanced location information and the emotional quotient to generate one or more enhanced location analytics associated with the at least one user (col 5 line 59 - col 6 line 3; col 7 line 49-60); and 
integrating the one or more enhanced location analytics with customer information in a partner database to derive one or more insights (col 5 line 59 - col 6 line 3; col 7 line 49-60).

Govindarajeswaran does not expressly disclose wherein the second data is different than the first data.
Khatravath teach wherein the second data is different than the first data (0009-0010; 0021; 0032; Khatravath teach the emotional quotient f the person is determined by monitoring behaviour of the person towards the one or more events.).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Khatravath with Govindarajeswaran for the benefit of a method and system for recommending one or more events based on the mood of a person.

Regarding dependent claims 2, 9 and 16, Govindarajeswaran disclose the system of claims 1, 8 and 15 respectively, wherein the at least one 802.1 lay sensor comprises: one or more millimeter wave sensors (col 4 lines 49-64; col 11 line 39-54).

Regarding dependent claims 3, 10 and 17, Govindarajeswaran disclose the system of claims 1, 8 and 15 respectively, wherein the second data comprises: emotional characteristics indicating an emotion of the at least one user (col 7 line 23-col 8 line14; col 8 lines 39-57).

Regarding dependent claims 4, 11 and 18, Govindarajeswaran the system of claims 3, 10 and 17 respectively, wherein the emotional characteristics comprise: at least one of facial expressions, gestural movements, and cardiac rhythms (col 6 line 23-col 8 line 14).

Regarding dependent claims 5, 12 and 19, Govindarajeswaran disclose the system of claims 1, 8 and 15 respectively, wherein at least one of the enhanced location information and the emotional quotient are generated in real-time (col 8 lines 15-39).

Regarding dependent claims 6, 13 and 20, Govindarajeswaran disclose the system of claims 1, 8 and 15 respectively, wherein the one or more insights are associated with user behavior in the physical space (col 8 line 1-30). 

Regarding dependent claims 7 and 14, Govindarajeswaran disclose the system of claims 1 and 8 respectively, wherein the partner database stores customer information relating to a plurality of users (col 5 line 59-col 6 line 3). 

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768